


Exhibit 10.56

 

2009 - Additional Grant

 

TRIMAS CORPORATION

 

2006 LONG TERM EQUITY INCENTIVE PLAN

 

RESTRICTED STOCK AGREEMENT

 

TriMas Corporation (“Corporation”), as permitted by the TriMas Corporation 2006
Long Term Equity Incentive Plan (“Plan”), hereby grants to the Grantee listed
below (“Grantee”), a Restricted Stock Award for the number of shares of the
Corporation’s Common Stock set forth below (“Shares”), subject to the terms and
conditions of the Plan and this Restricted Stock Agreement (“Agreement”).

 

Unless otherwise defined in this Agreement or in the Glossary in Appendix A to
this Agreement, the terms used in this Agreement have the same meaning as
defined in the Plan.  The term “Service Provider” as used in this Agreement
means an individual actively providing services to the Corporation or a
Subsidiary.

 


I.                                         NOTICE OF RESTRICTED STOCK AWARD

 

Grantee:

 

[                                      ]

 

 

 

Date of Agreement:

 

December 4, 2009

 

 

 

Grant Date:

 

December 4, 2009

 

 

 

Number of Restricted Shares in Award:

 

Maximum of [X,XXX] shares, representing [15%/20%/25%] of the Grantee’s 2009
Estimated Award based on the Fair Market Value of Common Stock on the Grant Date

 


II.                                     AGREEMENT

 


A.                                    GRANT OF RESTRICTED STOCK.  THE
CORPORATION HEREBY GRANTS SHARES OF RESTRICTED STOCK TO THE GRANTEE FOR THE
NUMBER OF SHARES SET FORTH ABOVE; PROVIDED, HOWEVER, THAT THE NUMBER OF SHARES
ACTUALLY GRANTED WILL BE LESS THAN THE NUMBER OF SHARES SET FORTH ABOVE IF THE
GRANTEE’S 2009 ESTIMATED AWARD (AS DEFINED IN APPENDIX A) EXCEEDS THE GRANTEE’S
2009 INCENTIVE AWARD (AS DEFINED IN APPENDIX A), WITH THE NUMBER OF SHARES SET
FORTH ABOVE PROPORTIONATELY REDUCED.  IN NO EVENT WILL THE NUMBER OF SHARES
ACTUALLY GRANTED EXCEED THE NUMBER OF SHARES SET FORTH ABOVE, REGARDLESS OF THE
GRANTEE’S 2009 INCENTIVE AWARD.  NOTWITHSTANDING ANYTHING TO THE CONTRARY
ANYWHERE ELSE IN THIS AGREEMENT, THE SHARES OF RESTRICTED STOCK IN THIS AWARD
ARE SUBJECT TO THE TERMS, DEFINITIONS AND PROVISIONS OF THE PLAN, WHICH ARE
INCORPORATED HEREIN BY REFERENCE.


 


1.                                      RESTRICTIONS ON TRANSFER.  THE SHARES OF
RESTRICTED STOCK ARE RESTRICTED FROM TRANSFER UNTIL THE RESTRICTIONS LAPSE. 
SUBJECT TO THE GRANTEE’S TERMINATION OF SERVICES, AS DESCRIBED IN SECTION 4,
BELOW, THE SHARES OF RESTRICTED STOCK VEST, AND ALL RESTRICTIONS LAPSE, ON
MARCH 15,

 

1

--------------------------------------------------------------------------------


 


2011. UPON VESTING AND THE LAPSE OF THE RESTRICTIONS, THE ASSOCIATED SHARES
BECOME FREELY TRANSFERABLE IF THE GRANTEE IS STILL A SERVICE PROVIDER ON THAT
DATE.  THE RESTRICTED SHARES SUBJECT TO THE AWARD WILL BE FORFEITED IF THE
GRANTEE TERMINATES HIS OR HER SERVICES WITH THE CORPORATION OR A SUBSIDIARY
PRIOR TO VESTING AND THE LAPSE OF RESTRICTIONS, EXCEPT AS DESIGNATED OTHERWISE
IN THIS AGREEMENT.


 


2.                                      RIGHTS AS STOCKHOLDER.  EXCEPT FOR THE
POTENTIAL FORFEITABILITY OF THE SHARES BEFORE THE LAPSE OF RESTRICTIONS SET
FORTH IN SECTION 1 ABOVE, THE GRANTEE HAS ALL RIGHTS OF A STOCKHOLDER (INCLUDING
VOTING AND DIVIDEND RIGHTS) COMMENCING ON THE DATE OF THE CORPORATION’S BOOK
ENTRY EVIDENCING THE GRANT OF RESTRICTED STOCK.


 


3.                                      ADJUSTMENTS.  IN THE EVENT OF ANY STOCK
DIVIDEND, RECLASSIFICATION, SUBDIVISION OR COMBINATION, OR SIMILAR TRANSACTION
AFFECTING THE SHARES OF RESTRICTED STOCK COVERED BY THIS AWARD, THE RIGHTS OF
THE GRANTEE WILL BE ADJUSTED AS PROVIDED IN ARTICLE X OF THE PLAN.


 


4.                                      TERMINATION OF SERVICES.  THE SHARES OF
RESTRICTED STOCK SUBJECT TO THIS AWARD WILL BE FORFEITED IF THE GRANTEE
VOLUNTARILY TERMINATES HIS OR HER SERVICES WITH THE CORPORATION OR A SUBSIDIARY,
OR IF THE GRANTEE’S SERVICES ARE TERMINATED FOR CAUSE BEFORE THE SHARES OF
RESTRICTED STOCK VEST AND THE RESTRICTIONS LAPSE.  NOTWITHSTANDING THE
FOREGOING, THE SHARES OF RESTRICTED STOCK VEST AND THE RESTRICTIONS ON TRANSFER
LAPSE ON MARCH 15, 2010 IF THE GRANTEE TERMINATES SERVICES BEFORE THAT DATE DUE
TO DEATH, RETIREMENT, OR DISABILITY.  THE SHARES OF RESTRICTED STOCK IMMEDIATELY
VEST AND THE RESTRICTIONS ON TRANSFER IMMEDIATELY LAPSE IF EITHER OF THE
FOLLOWING OCCURS AFTER MARCH 15, 2010 AND BEFORE MARCH 15, 2011:   (A) THE
GRANTEE TERMINATES SERVICES DUE TO DEATH OR DISABILITY, OR (B) THE GRANTEE’S
“QUALIFYING TERMINATION” (AS DEFINED IN APPENDIX A, ATTACHED HERETO) WITHIN
THREE YEARS FOLLOWING A CHANGE IN CONTROL.  IF THE GRANTEE’S SERVICES ARE
INVOLUNTARILY TERMINATED BY THE CORPORATION OR A SUBSIDIARY WITHOUT CAUSE, OR IF
THE GRANTEE TERMINATES SERVICES FOR “GOOD REASON” (AS DEFINED IN APPENDIX A)
BEFORE MARCH 15, 2011, THE SHARES OF RESTRICTED STOCK VEST AND THE RESTRICTIONS
ON TRANSFER LAPSE IN AN AMOUNT PRORATED TO REFLECT THE DATE ON WHICH THE GRANTEE
TERMINATES SERVICES. FURTHER, THE CORPORATION RETAINS THE RIGHT TO ACCELERATE OR
WAIVE RESTRICTIONS ON SHARES OF RESTRICTED STOCK GRANTED UNDER THIS AGREEMENT. 
UPON THE LAPSE OF THE TRANSFER RESTRICTIONS, THE SHARES OF RESTRICTED STOCK ARE
FULLY TRANSFERABLE.


 


B.                                    OTHER TERMS AND CONDITIONS.


 


1.                                      NON-TRANSFERABILITY OF AWARD.  EXCEPT AS
DESCRIBED BELOW, THIS AWARD AND THE RESTRICTED SHARES SUBJECT TO THE AWARD MAY
NOT BE SOLD, PLEDGED, ASSIGNED, HYPOTHECATED, TRANSFERRED, OR DISPOSED OF IN ANY
MANNER OTHER THAN BY WILL OR BY LAWS OF DESCENT OR DISTRIBUTION. 
NOTWITHSTANDING THE FOREGOING, WITH THE CONSENT OF THE ADMINISTRATOR, THE
GRANTEE MAY ASSIGN OR TRANSFER THE AWARD AND ITS UNDERLYING RESTRICTED SHARES TO
A PERMITTED ASSIGNEE, PROVIDED THE PERMITTED ASSIGNEE IS BOUND BY AND SUBJECT TO
ALL TERMS AND CONDITIONS OF THE PLAN AND THIS AGREEMENT, AND THE PERMITTED
ASSIGNEE EXECUTES AN AGREEMENT SATISFACTORY TO THE CORPORATION EVIDENCING THESE
OBLIGATIONS.  THE TERMS OF THIS AWARD ARE BINDING ON THE EXECUTORS,
ADMINISTRATORS, HEIRS, SUCCESSORS AND ASSIGNS OF THE GRANTEE.


 


2.                                      OTHER RESTRICTIONS ON SHARE ISSUANCE. 
ANYTHING TO THE CONTRARY NOTWITHSTANDING, THE CORPORATION’S OBLIGATION TO
DELIVER SHARES UNDER THIS AWARD IS SUBJECT TO ITS

 

2

--------------------------------------------------------------------------------


 


COMPLIANCE WITH FEDERAL AND STATE LAWS, RULES AND REGULATIONS APPLYING TO THE
AUTHORIZATION, ISSUANCE OR SALE OF SECURITIES AS THE CORPORATION DEEMS NECESSARY
OR ADVISABLE.  THE CORPORATION IS NOT REQUIRED TO DELIVER SHARES UNDER THIS
AGREEMENT UNLESS AND UNTIL IT RECEIVES SATISFACTORY PROOF THAT THE ISSUANCE OR
TRANSFER OF THE SHARES DOES NOT VIOLATE ANY OF THE PROVISIONS OF THE SECURITIES
ACT OF 1933 OR THE SECURITIES EXCHANGE ACT OF 1934, THE RULES AND REGULATIONS OF
THE SECURITIES EXCHANGE COMMISSION PROMULGATED THEREUNDER, OR THE PROVISIONS OF
ANY STATE LAW GOVERNING THE SALE OF SECURITIES OR ANY STOCK EXCHANGE ON WHICH
THE CORPORATION’S SHARES MAY BE LISTED, AND THAT THERE HAS BEEN COMPLIANCE WITH
THE PROVISIONS OF THESE ACTS, RULES, REGULATIONS AND STATE LAWS.


 


3.                                      WITHHOLDING.  GRANTEE AUTHORIZES THE
CORPORATION TO WITHHOLD FROM THE GRANTEE’S COMPENSATION OR AGREES TO TENDER
SUFFICIENT FUNDS TO SATISFY ANY APPLICABLE INCOME AND EMPLOYMENT TAX WITHHOLDING
OBLIGATIONS IN CONNECTION WITH VESTING OF AND THE LAPSE OF RESTRICTIONS ON
SHARES OF RESTRICTED STOCK UNDER THE AWARD.


 


4.                                      DISPUTE RESOLUTION.  GRANTEE AND THE
CORPORATION AGREE THAT ANY DISAGREEMENT, DISPUTE, CONTROVERSY, OR CLAIM ARISING
OUT OF OR RELATING TO THIS AGREEMENT, ITS INTERPRETATION, VALIDITY, OR THE
ALLEGED BREACH THEREOF, WILL BE SETTLED EXCLUSIVELY AND, CONSISTENT WITH THE
PROCEDURES SPECIFIED IN THIS SECTION, IRRESPECTIVE OF ITS MAGNITUDE, THE AMOUNT
IN CONTROVERSY, OR THE NATURE OF THE RELIEF SOUGHT.


 


(A)                                        NEGOTIATION.  IN THE EVENT OF ANY
DISPUTE, CONTROVERSY, CLAIM, QUESTION OR DISAGREEMENT ARISING FROM OR RELATING
TO THIS AGREEMENT OR THE BREACH THEREOF, THE GRANTEE AND THE CORPORATION WILL
USE THEIR BEST EFFORTS TO SETTLE THE DISPUTE, CLAIM, QUESTION OR DISAGREEMENT. 
TO THIS EFFECT, THEY WILL CONSULT AND NEGOTIATE WITH EACH OTHER IN GOOD FAITH
AND, RECOGNIZING THEIR MUTUAL INTERESTS, ATTEMPT TO REACH A JUST AND EQUITABLE
SOLUTION SATISFACTORY TO BOTH PARTIES.


 


(B)                                       ARBITRATION.  IF THE GRANTEE AND THE
CORPORATION DO NOT REACH A SOLUTION WITHIN A PERIOD OF THIRTY (30) DAYS, THEN,
UPON WRITTEN NOTICE BY THE GRANTEE TO THE CORPORATION OR THE CORPORATION TO THE
GRANTEE, ALL DISPUTES, CLAIMS, QUESTIONS, CONTROVERSIES, OR DIFFERENCES WILL BE
SUBMITTED TO ARBITRATION ADMINISTERED BY THE AMERICAN ARBITRATION ASSOCIATION
(THE “AAA”) IN ACCORDANCE WITH THE PROVISIONS OF ITS EMPLOYMENT ARBITRATION
RULES (THE “ARBITRATION RULES”).


 

(1)                                  Arbitrator.  The arbitration will be
conducted by one arbitrator skilled in the arbitration of executive employment
matters.  The parties to the arbitration will jointly appoint the arbitrator
within thirty (30) days after initiation of the arbitration.  If the parties
fail to appoint an arbitrator as provided above, an arbitrator with substantial
experience in executive employment matters will be appointed by the AAA as
provided in the Arbitration Rules.  The Corporation will pay all of the fees, if
any, and expenses of the arbitrator and the arbitration, unless otherwise
determined by the arbitrator.  Each party to the arbitration is responsible for
his/its respective attorneys fees or other costs of representation.

 

(2)                                  Location.  The arbitration will be
conducted in Oakland County, Michigan.

 

3

--------------------------------------------------------------------------------


 

(3)                                  Procedure.  At any oral hearing of evidence
in connection with the arbitration, each party or its legal counsel will have
the right to examine its witnesses and cross-examine the witnesses of any
opposing party.  No evidence of any witness may be presented in any form unless
the opposing party or parties has the opportunity to cross-examine the witness,
except under extraordinary circumstances in which the arbitrator determines that
the interests of justice require a different procedure.

 

(4)                                  Decision.  Any decision or award of the
arbitrator is final and binding on the parties to the arbitration proceeding. 
The parties agree that the arbitration award may be enforced against the parties
to the arbitration proceeding or their assets wherever they may be found and
that a judgment on the arbitration award may be entered in any court having
jurisdiction.

 

(5)                                  Power.  Nothing contained in this Agreement
may be deemed to give the arbitrator any authority, power, or right to alter,
change, amend, modify, add to, or subtract from any of the provisions of this
Agreement.

 

The provisions of this Section survive the termination or expiration of this
Agreement, are binding on the Corporation’s and Grantee’s respective successors,
heirs, personal representatives, designated beneficiaries and any other person
asserting a claim described above, and may not be modified without the consent
of the Corporation.  To the extent arbitration is required, no person asserting
a claim has the right to resort to any federal, state or local court or
administrative agency concerning the claim unless expressly provided by federal
statute, and the decision of the arbitrator is a complete defense to any action
or proceeding instituted in any tribunal or agency with respect to any dispute,
unless precluded by federal statute.

 


5.                                      CODE SECTION 409A.  WITHOUT LIMITING THE
GENERALITY OF ANY OTHER PROVISION OF THIS AGREEMENT, SECTION 11.9 OF THE PLAN
PERTAINING TO CODE SECTION 409A IS HEREBY EXPLICITLY INCORPORATED HEREIN.


 


6.                                      NO CONTINUED RIGHT AS SERVICE PROVIDER. 
NOTHING IN THE PLAN OR IN THIS AGREEMENT CONFERS UPON THE GRANTEE ANY RIGHT TO
CONTINUE AS A SERVICE PROVIDER OF THE CORPORATION OR ANY SUBSIDIARY, OR
INTERFERES WITH OR RESTRICTS IN ANY WAY THE RIGHTS OF THE CORPORATION OR ANY
SUBSIDIARY, WHICH ARE HEREBY EXPRESSLY RESERVED, TO DISCHARGE THE GRANTEE AT ANY
TIME FOR ANY REASON WHATSOEVER, WITH OR WITHOUT CAUSE, EXCEPT TO THE EXTENT
EXPRESSLY PROVIDED OTHERWISE IN A WRITTEN EMPLOYMENT AGREEMENT BETWEEN THE
GRANTEE AND THE CORPORATION OR ANY SUBSIDIARY.


 


7.                                      GOVERNING LAW.  THIS AGREEMENT IS
GOVERNED BY AND IS TO BE CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
MICHIGAN, NOTWITHSTANDING CONFLICT OF LAW PROVISIONS.


 


8.                                      IRREVOCABLE AGREEMENT.  NEITHER THE
CORPORATION NOR THE GRANTEE MAY REVOKE THIS AGREEMENT.  THE CORPORATION’S
ENFORCEMENT OF THE FORFEITURE PROVISIONS IN II(A)(1) AND II(A)(4) IS NOT A
REVOCATION OF THE AGREEMENT BY THE CORPORATION.


 

(Signature Page Follows)

 

4

--------------------------------------------------------------------------------


 

This Agreement may be executed in two or more counterparts, each of which is
deemed an original and all of which constitute one document.

 

 

 

 

TRIMAS CORPORATION

 

 

 

 

 

Dated:

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

GRANTEE ACKNOWLEDGES AND AGREES THAT NOTHING IN THIS RESTRICTED STOCK AGREEMENT,
NOR IN THE CORPORATION’S 2006 LONG TERM EQUITY INCENTIVE PLAN, WHICH IS
INCORPORATED HEREIN BY REFERENCE, CONFERS ON GRANTEE ANY RIGHT WITH RESPECT TO
CONTINUATION AS A SERVICE PROVIDER OF THE CORPORATION OR ANY PARENT OR
SUBSIDIARY, NOR DOES IT INTERFERE IN ANY WAY WITH GRANTEE’S RIGHT OR THE
CORPORATION’S RIGHT TO TERMINATE GRANTEE’S SERVICE PROVIDER RELATIONSHIP AT ANY
TIME, WITH OR WITHOUT CAUSE AND WITH OR WITHOUT PRIOR NOTICE.

 

Grantee acknowledges receipt of a copy of the Plan and represents that he or she
is familiar with the terms and provisions of the Plan.  Grantee hereby accepts
this Restricted Stock Award subject to all of the terms and provisions of this
Agreement.  Grantee has reviewed the Plan and this Restricted Stock Agreement in
their entirety.  Grantee hereby agrees to accept as binding, conclusive and
final all decisions or interpretations of the Administrator upon any questions
arising under the Plan or this Award.

 

Dated:

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

5

--------------------------------------------------------------------------------


 

APPENDIX A
TO
RESTRICTED STOCK AGREEMENT

 

GLOSSARY

 

For purposes of this Agreement, the following terms shall be defined as follows:

 

“2009 Estimated Award” means the Grantee’s estimated amount payable under the
TriMas Incentive Compensation Plan based on the Corporation’s “10+2” forecasted
financial results as calculated in November 2009.

 

“2009 Incentive Award” means the total amount payable to the Grantee in
March 2010 under the TriMas Incentive Compensation Plan based on performance
measures, target incentive award, and actual performance results for the 2009
performance year.

 

“Good Reason” means:

 

·                  A material and permanent diminution in the Grantee’s duties
or responsibilities;

 

·                  A material reduction in the aggregate value of base salary
and bonus opportunity or material reduction in the aggregate value of other
benefits provided to the Grantee by the Corporation; or

 

·                  A permanent reassignment of the Grantee to another primary
office, or relocation of the Corporation’s office of more than 35 miles from
current office location.

 

The Grantee must notify the Corporation of the Grantee’s intention to invoke
termination for Good Reason within one hundred twenty (120) days after the
Grantee has knowledge of the event and provide the Corporation fifteen (15)
days’ opportunity for cure, or the event will not constitute Good Reason.  The
Grantee may not invoke termination for Good Reason if Cause exists at the time
of the Grantee’s termination.

 

“Qualifying Termination” means a termination of the Grantee’s services with the
Corporation or a Subsidiary for any reason other than:

 

·                  Death;

 

·                  Disability;

 

·                  Cause; or

 

·                  A termination of Services by the Grantee without Good Reason,
(as defined above).

 

--------------------------------------------------------------------------------
